Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1990, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insur*862anee benefits because he voluntarily left his employment without good cause.
Even if the merits of this case are properly before us, the decision that claimant voluntarily left his employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Steed [Roberts], 115 AD2d 166, 167). Claimant admitted that there were no threats, profanity or incidents of physical abuse, and while he alleged work-related psychological problems, he had no medical advice to leave the job and could have continued had he not resigned. Furthermore, while he also stated that he left because of conflicts with co-workers, that is not a compelling reason to leave employment (see, Matter of Hogan [Schenectady Discount Corp. —Levine] 50 AD2d 650).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.